DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 11-19, 21-40 are pending.  Applicant’s previous election of Group I, claims 1, 3, 11-19 still applies and claims 21-40 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alder (U.S. 5,840,419) in view of Shepard et al. (U.S. 6,068,933) in view of Johnston (U.S. 4,654,240) in view of Lee (U.S. 2009/0087648) with evidence from Luyi et al. (U.S. 2017/0044330), and the Polymer Properties Database NPL document.
Regarding claims 1, 3, 11-19, Alder teaches a multilayer film with a core layer formed of a polyolefin (e.g., polypropylene, col. 4, lines 1-5) and two outer seal layers, each of which may be subjected to corona discharge treatement on their outer surface, as in claims 3 and 19 (col. 4, lines 25-35, col. 5, lines 20-25).  The outer seal layers comprise polyolefins based on, e.g., ethylene, (col. 4, lines 1-10) as in claim 18, as well as a partially crosslinked polydimethylsiloxane (as in claim 13) ingredient which may be included at 1000 ppm (0.1%) or more (see abstract, col. 3, lines 15-25, col. 4, lines 55-65) which overlaps the range of claim 1.
Alder does not disclose that the resulting multilayer is “release layer,”  the claimed polyethylene density, or the claimed spherical antiblocking agents in the outer seal layers.
As explained above, Alder calls for the outer layers to comprise a heat sealable polyolefin based on ethylene (in addition to the partially crosslinked PDMS ingredient).  Shepard (see abstract, col. 9, lines 25-45) and Johnston (see abstract, col. 3, lines 45-55) each (i.e., the references may be used together or separately when being combined with Alder) teach that medium density polyethylene was a suitable type of heat seal polyolefin material (as called for by Alder), with Shepard providing a density range overlapping the claimed value and the Polymer Properties Database NPL document providing evidence that medium density polyethylene (from Johnston) has a density range overlapping the claimed value.  Thus, it would have been obvious to have used a medium density PE as the heat sealable polyolefin called for in Alder (as taught by Shepard and/or Johnston) with a density overlapping the claimed range because Shepard and/or Johnston show that medium density polyethylene is a known suitable material for providing the functionality sought by Shepard (i.e., a heat sealable polyolefin layer).
Having included, e.g., 1% of the partially crosslinked polysiloxane from the range taught by Alder, thereby leaving 99% of the polyolefin (i.e., the medium density polyethylene discussed above) the amount of polyethylene would overlap the claimed range of at least 85% (with no other ingredients being required, as with the “consisting of” language of claim 1).
As explained above, modified Alder does not disclose spherical antiblocking agents in the outer seal layer.  However, Alder does call for antiblocking agents, such as silica based antiblocking agents, in the outer seal layers as a concentration of at least 500 ppm (col. 3, lines 25-40).  These antiblocking agents are just not disclosed as being “spherical”.  However, Lee is also directed to polyolefin based multilayer films and teaches that the outer layer of such films 
With the above spherical antiblocking agents at the above amount, the outer layers of modified Alder would consist of (as in claim 1) the polyolefin, partially crosslinked polysiloxane, and antiblocking agents.
Although modified Alder does not explicitly disclose the claimed release properties, the layers of modified Alder (in particular the outer seal layers) are the same as those seal layers described in the present specification (in terms of the type and amount of polyethylene and antiblocking agents) as providing these properties.  Therefore, the same materials taught in the prior art will inherently produce the same properties (i.e., the same release properties) as the layers in the present specification that are made of the same materials.  
For the same reasons, the coefficient of friction of claim 14 would also be obvious based on the layers of modified Alder (in particular the outer seal layers) being the same as those seal layers described in the present specification (in terms of the type and amount of polyethylene and antiblocking agents) as providing the claimed coefficient of friction.  Additionally, it is noted that the exemplified coefficient of frictions taught in Alder overlap the claimed range (and these values would have been obvious in Alder in general, not just in the examples, because the examples show them to be the desired specific values for the general “coefficient of friction” property described in Alder as being generally improved) (see abstract, Table 2, col. 6).
Regarding claims 15 and 16, modified Alder does not disclose the claimed high crystalline PP or hydrogenated resin in the core layer.  However, Lee is also directed to polyolefin based multilayer films and teaches that the core layer may include high crystalline PP with an isotactic content of 95% or more (as in claim 15, [0018]) and up to 20wt% (overlapping claim 16) hydrocarbon resins, such as PA 609A, in order to increase the stiffness and moisture barrier properties of the core ([0032]-[0039]).  As evidenced by the Luyi reference, PA 609A is a hydrogenated hydrocarbon resin as in claim 16 ([0045]).  Thus, it would have been obvious to have used high crystalline PP as the general PP called for in modified Alder as taught by Lee and also to have use the above amount and type (specifically the commercially available PA 609A, which would be obvious to use because it is commercially available and therefore would not have to be synthesized in the lab) of hydrocarbon resin from Lee in the core layer of modified Alder in order to improve stiffness and moisture barrier properties of the core.
Regarding claim 17, modified Alder does not disclose the claimed amount of antistatic agent in the core layer however antistatic additives are generally disclosed for all layers of the multilayer (including the core layer) (col. 3, lines 50-60).  Therefore, the amount of such an additive would have been obvious to adjust (including to values within the range of claim 17) as part of the routine optimization of an art-recognized result effective variable in order to increase the antistatic properties of the overall article.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787